859



          OFFICE   OF THE     ATTORNEY GENERAL        OF TEXAS
                                 AUSTIN




Bonorabla B. r. YoKea.
county AuAitor
Hldalgo CountJ
Edlnburg, T-8




                                                      l8tfor a no p inio n




             “ROOOJm there Ear hon 8omedirotlrrlon aI
     to    tL, Le& l if o f.
                           th8 wtkr, a na l rwont o r M a
                       w$ lt k lmrrt~ato0     b7 tho n-
                      40 of    the   county   aaa 0 a060rrimti08
          lrtOWb,thM
     M a d0            Or JWtthi8BOE8~ OOMtitUt.8
     t.88 Of Offi  aPd 8hOUlbbo t-E&  WO? t0 tb
     ColmtT.~
lionorablo B. 1. YoKao, Pago 2



          l0briOU81~,     it    18 l bon8iit  to haro tb   of-
     ii00 bpt    OpOA iOr    tl?OSr  00~108,     81UO~  it .A-
      .-   __
     lDl88 ON    011 OOmpNiiO8 to p r Op a r O,fOBr imr a l
     6OTOlOQUbOAt, lIAdlihfiH,           it 18 ObViOu8,tJmt
     the Olork i8 Aot bound to k.op the Oifioo opoa
     at   Al&It8   @Ad    011 SUAdOr.

             Wo hwo not prorlowly sona into tlm mattot
     booauw    wo l8usmd that unbr thO80 8irouutanoo8,
     tho Oouaty    would ha+. ae outsol antIwoul4 not bo
     lAtitbd    t0  tbr lbAOr,    hOTOr,       iA TiO+   Of m
     418eU8tiOn it w-r8           that   *r tight    bO ia  error
     ard   that t&m COUAty     might bo Ontitled       to thf8
     lono79
           -0 roul(Lllhr tO kna lf ondor tarn         O&r-
     8~8t6nO.8, th.    pqmont by the Oil oom MiO8 for
     k00pin Ofif     OpOIIOA Otb? WA      U8tUIP OtfiOO
     hour8 f8 l r c 0of.ofrioo,  aAd )&nforo,      b&m
     ClOrk ;,8l000~&8bl0    t0 th@ ~OUAt~  iOP  8AR0,   Of
     if&i'    ahe BOnOT Oi tho COUnty Oluk      aAd Uio                                _’
              l*


hebltant 8
                      htiOA Of Hi&d@             @OoUatl
                                              18 105,059 in-
                     A# to t)u 1940 n4or01 00~8~8. ~A8OqUWlt-
17 8ai4 rePlt$    oporato8       rudu   tlm nlu7             ryrtom     in rrgard to
it8 OOUJLtt   OffiOr8.
            &?uOlO       1948,   8. 0. (1.   1988,     provide8 a8 fOlh8:




                                                     OtiOA    OAd     lXMiAA-
                                                 ha-0 UN right to
                                                                                                   861


HOnorable B1 F. tiK80, Fag8 3


                    Arti              3904, R. a. s. 1986, prOVidO8                 88 sOiiOW8l
             "10 Ohrk Or jU8tlO8 Or tho p.eOO 8&U. bo
        OAt1tl84 to eAy roe r o r th4 le!AiAat~OA Or any
        pepor         or      raoord in hi8 o?rlo*, nor for rlli
        prOOr                Ot Qe&Mr i.88Wd b7 him aAd rrturnod7 $7
        OOU?b, Mr rOr mOthA    Or jUd@OOAt8 UpOn EOtiOA8
        ior 88orulty ror 008t8, nor for teklng a& appror-
        ins a bdad ?Or 008t8. A jUd&lllMtOOlitldAiAgEOf-
        are1 ordrr8 shell be oonslduod   a8 one judgment,
        enb on1 OA@ fee shell be ohargo     bl aald olerk
        or jurt1om for rnterlng or rendorfq    the 8ea8.9
          The next above toted   rtatuta   prohlbltr th8 oharg-
lllgor any ?eO for the lxemlMtioA     ot any reoord or eel6
Clork'r 0rrioh   Thir re8triotiOA 18 epplioabl8 whethrr bur-
iAg 0rri0m hour8 or at other tiPO8.

                    IA th0 Oe80 O? IlruOO8COuAtr                        V. CUiriA&tQA    Ot ei.,
182    3.   W.                681,      th.     StI~mutH   Court   Of    TOXa8 iA it8    O&lion
dd      thb

               a. . . a ?cr paid a publio ottloor ror the
        pariormcmoo      of a duty enjoined br statute   i6 a
        ?W OOiiOOtOd ~JIaA O??iOid OepaOitYa It 18
        equally true that tie88 A ir8        18 provldod bl
        law for aA 0rfioiai son108 roqdrod to b8 jmr-
        rormod     md tbr   emount thoroaf  rixed bJ law, AO~O
        oe!! 1awfUuy br Ohargrd       tbrrefor.
        do.8   AOt ?Oiim however Uiet l 00U&*“i08:tOit1-
        oial   OOllUt8     e for wrongfUlly, but UAdOr oolor
        O? O??lOO,     i8 AOt 0Atitl.d t0 hare Barm dOJ%8itOd
        an4 paid over in thr 88m manner a8 ir roquirod
        for dilrpO8itiOA     Or ?W8 rightfUllY OOllOOted.
        . . ."
                    Th.       kOOQiA3          Of the C-OuAtJ Olerk’8        Offi      OPA   80
that    the        rooordr      be ln8poOtOd aad wamlrud at lll
                                     thereof      547
TOa8OAAblO time8 18 a dutl OAjOh0d bf ntetut4, but it i8 not
tho duty 0r thr olrrk to keep mm0 open eftrr hi8 mguler roe-
mnable oftioe houro. -tbFBWO,           BOt Oar18   thU0 BO ?OO
provided br law for moh sonloo@, lltbr auri          offloe hour8
or aftor offhe   hOU?l, but it   18 l~m,881~   prow
                                                  2 a.8 t&t  the
olork 8hall Aot be rntltlod    to any ?ra ror thm lxaular.tion0r
uld     roOOi48.
                                                                       862


Booorabla 8. 1. Koxoo, Eage 4


           1% I8 lppennt  tht the roe1 INUp     for rhloh th
oounty o)er$ war pi& ~a8 to pmrdt an lxamilution 0r tb
l'OOOrd8iA hl8 OfflO@. This bolng mo, 10 bellrro thet   eAy
r00 0011.ooted by thb olerk for th8 lxaalnetlon or the mo-
0148 e? hi8 0rrioO rh*thu during orrio hour8 or lfter
off100 hourr, mull be ooll8otod   under oolor or 0rrloe end,
elthOtI&hwrongtrrlly oollrotod by him, it would k hi8 duty
to lOOOUAt  iOr end pry lam0 into thr 00uAty traerurr iOr the
bonefit or th8 orriorr seluy Fund.
          TmrtiIq the lbon      ?ull~ UIOWOr8 you    iaquiry,   wo
arm




                                      BY
                                        Robort L    Lettlmre,    Jr.
                                                          ai8d8teAt